Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Reasons for Allowance is in response to the application filed on 3/15/21. 

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.

Allowable Subject Matter
Claims 1-20 are allowed.  Terminal Disclaimer is approved on 5/20/22.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas D. Franklin (Reg # 43616) on 5/19/22 via email on 5/24/22. 

This application has been amended as follows:

AMENDMENTS TO THE CLAIMS:

1.	(Currently Amended) A method comprising:
during playback of each of a plurality of multimedia files, detecting changes to playback settings;
for each respective multimedia file of the plurality of multimedia files, maintaining a respective profile that includes change history data that is based on the changes to the playback settings that were detected to have occurred during playback of the respective multimedia file;
receiving, from a particular client device, a request for a particular multimedia file of the plurality of multimedia files, wherein the request includes a set of one or more attributes associated with the request;
based on change history data from one or more profiles of the plurality of multimedia files, determining one or more changes to apply to playback settings for playback of the particular multimedia file, wherein:
the one or more changes to apply to playback settings include applying machine learning algorithm to the set of one or more attributes associated with the request for the particular multimedia file, and
the one or more changes are generated based on the machine learning algorithm; and
responding to the request by causing the multimedia file to play, using a particular application on said particular client device, with said one or more changes to the playback settings automatically applied during playback; 
wherein the method is performed by one or more computing devices.

4.	(Currently Amended) The method of claim 1, further comprising:
for each client computer of a plurality of client computers, receiving attributes associated with each change to the playback settings;

wherein determining the one or more changes to the playback settings based on the one or more profiles of the plurality of multimedia files, includes:

generating, for the particular multimedia file, a respective score for each possible change to playback settings described in the one or more profiles; and
based on one or more scores generated, selecting the one or more changes to the playback settings.

8. 	(Currently Amended) One or more non-transitory computer-readable media storing one or more sequences of instructions which, when executed by one or more processors, cause performance of:
during playback of each of a plurality of multimedia files, detecting changes to playback settings;
for each respective multimedia file of the plurality of multimedia files, maintaining a respective profile that includes change history data that is based on the changes to the playback settings that were detected to have occurred during playback of the respective multimedia file;
receiving, from a particular client device, a request for a particular multimedia file of the plurality of multimedia files, wherein the request includes a set of one or more attributes associated with the request;
based on change history data from one or more profiles of the plurality of multimedia files, determining one or more changes to apply to playback settings for playback of the particular multimedia file, wherein:
the one or more changes to apply to playback settings include applying machine learning algorithm to the set of one or more attributes associated with the request for the particular multimedia file, and
the one or more changes are generated based on the machine learning algorithm; and
responding to the request by causing the multimedia file to play, using a particular application on said particular client device, with said one or more changes to the playback settings automatically applied during playback.
11.	(Currently Amended) The one or more non-transitory computer-readable media of Claim 8, wherein the one or more non-transitory computer-readable media store instructions which, when executed by [[the]] one or more processors, further cause:
for each client computer of a plurality of client computers, receiving attributes associated with each change to the playback settings;

wherein determining the one or more changes to the playback settings based on the one or more profiles of the plurality of multimedia files, includes:

generating, for the particular multimedia file, a respective score for each possible change to playback settings described in the one or more profiles; and
based on one or more scores generated, selecting the one or more changes to the playback settings.

15. 	(Currently Amended) An adaptive playback management system comprising one or more computing devices configured to:
during playback of each of a plurality of multimedia files, detect, by a monitoring agent, changes to playback settings;
for each respective multimedia file of the plurality of multimedia files, maintain, by a configuration manager, a respective profile that includes change history data that is based on the changes to the playback settings that were detected to have occurred during playback of the respective multimedia file;
receive, from a particular client device, a request for a particular multimedia file of the plurality of multimedia files, wherein the request includes a set of one or more attributes associated with the request;
based on change history data from one or more profiles of the plurality of multimedia files, determine one or more changes to apply to playback settings for playback of the particular multimedia file, wherein:
the one or more changes to apply to playback settings include applying machine learning algorithm to the set of one or more attributes associated with the request for the particular multimedia file, and
the one or more changes are generated based on the machine learning algorithm; and
respond to the request by causing the multimedia file to play, using a particular application on said particular client device, with said one or more changes to the playback settings automatically applied during playback.
18.	(Currently Amended) The adaptive playback management system of Claim 15, wherein the one or more computing devices are further configured to:
for each client computer of a plurality of client computers, receive attributes associated with each change to the playback settings;

wherein the configuration to determine the one or more changes to the playback settings based on the one or more profiles of the plurality of multimedia files, includes:

generate, for the particular multimedia file, a respective score for each possible change to playback settings described in the one or more profiles; and
based on one or more scores generated, selecting the one or more changes to the playback settings.



ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.
Saari et al. (US 2014/0248036 A1) disclose a method, apparatus, and computer program product are provided in order to provide device playback preferences in multimedia file metadata. A method is provided comprising identifying one or more playback devices; receiving a file to be played back; searching one or more data in the file for playback settings of the one or more playback devices; processing one or more playback settings for the one or more playback devices based on the one or more data; and causing play back of the file with the one or more playback devices. A corresponding apparatus and a computer program product are also provided (Saari, [Abstract, Summary]).
Brenner et al. (US 2015/0073574 A1) teaches example methods and systems for modifying the playback of content using pre-processed profile information are described. In some example embodiments, the methods and systems may access a stream of content to be delivered to a playback device, identify a piece of content within the stream of content to be delivered to the playback device, determine a profile for the identified piece of content, and deliver the determined profile to the playback device. In some example embodiments, the methods and systems may receive a stream of content at a playback device, access profile information associated with the stream of content, and modify playback of the stream of content based on the accessed profile information (Brenner, [Abstract, Summary]).

However, the prior art of records fail to teach or suggest individually or in combination, 

Claim 1. A method comprising:
during playback of each of a plurality of multimedia files, detecting changes to playback settings;
for each respective multimedia file of the plurality of multimedia files, maintaining a respective profile that includes change history data that is based on the changes to the playback settings that were detected to have occurred during playback of the respective multimedia file;
receiving, from a particular client device, a request for a particular multimedia file of the plurality of multimedia files, wherein the request includes a set of one or more attributes associated with the request;
based on change history data from one or more profiles of the plurality of multimedia files, determining one or more changes to apply to playback settings for playback of the particular multimedia file, wherein:
the one or more changes to apply to playback settings include applying machine learning algorithm to the set of one or more attributes associated with the request for the particular multimedia file, and
the one or more changes are generated based on the machine learning algorithm; and
responding to the request by causing the multimedia file to play, using a particular application on said particular client device, with said one or more changes to the playback settings automatically applied during playback; 
wherein the method is performed by one or more computing devices as set forth in independent claim 1. Independent claims 8 and 15 are similar to independent claim 1. 
 Dependent claims further limits allowed independent claims 1, 8 and 15; therefore, they are also allowed. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
4/20/22